Pardee, J.
The plaintiff did not make-oath to liis list for 1870. Bouvier says of an oath that££ it is a l’eligious act by which the party invokes God not only to witness-the truth *210and sincerity of his promise, but also to avenge his imposture or violated faith.” The conversation which passed between the plaintiff and the assessor meets none of the requirements of this definition.
The plaintiff having neglected to give in his list made and sworn to, the law made it the duty of the assessor to fill out a list for him, putting therein all property which he had reason to believe was owned by him, liable to taxation. This duty he undertook to perform, and included in the list, under the head of money at interest, the sum which the appraisers had awarded to the plaintiff by way of damages for the lay-out of the Connecticut Valley railroad, as detailed in the statement of facts.
By statute a railroad company may lay out a line for its road and cause an appraisement of damages occasioned to landholders by such lay-out to be made in writing. This writing must be filed with the clerk of the Superior Court in the county where the land lies, to be by him recorded, and this record is to have the effect of a judgment, and execution may issue at the end of sixty days from the time of such return, in favor of the persons respectively to whom damages may be appraised.
The statute also provides that, if after such lay-out and appraisement of damages the railroad company shall abandon or discontinue any part or branch thereof before the same shall have been opened and worked, no action shall be brought against the company for the recovery of such appraisement, by any owner of land over which the road had been laid out and discontinued.
Therefore during the period of sixty days next after the i filing of the written appraisement in the clerk’s office, the layIout of the railroad and the consequent appraisement of damages are provisional and experimental acts only; it is within the power of the company to render both entirely void. During that period the plaintiff had no fixed debt or cause of action against the railroad company; nothing certain in the present; nothing certain to become due at any future ■ time. He had only an expectancy; a possibility; and this *211liable to be destroyed without or in spite of any act on his part.
In this case this period of sixty days included the first day of October, 1870, from which day the law of taxation speaks. All things are to be taken as they stand on that day; and on that day this appraisement of six thousand dollars in favor of the plaintiff against the railroad company was pot, in the eye of the law, taxable property; he did not then own it; nor was it liable to taxation as against him. Therefore it was improperly placed in the list filled out by the assessor, as a basis for taxation. Lowell v. Street Commissioners of Boston, 106 Mass., 540.
We advise the Superior Court to render judgment for the plaintiff for the amount of the tax paid by him upon the item of six thousand dollars, and interest.
In this opinion the other judges concurred.